725 N.W.2d 49 (2006)
James B. BOWMAN, Plaintiff, and
Auto Club Insurance Association, Intervening Plaintiff-Appellee,
v.
R.L. COOLSAET CONSTRUCTION COMPANY and Liberty Mutual Fire Insurance Company, Defendants-Appellants, and
Second Injury Fund, Defendant-Appellee.
Docket No. 132019, COA No. 258518.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the application for leave to appeal the August 8, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals to address the intervening plaintiff's remaining arguments. The *50 Court of Appeals erred by adopting the "traveling employee" doctrine under the circumstances of this case. Here, the employee was traveling from his worksite to his home for the time being at the time of his injury. The general rule, that injuries sustained by an employee while going to or coming from work are not compensable, is applicable even when an employee's residence is temporary because of a particular job assignment. Graham v. Somerville Construction Co., 336 Mich. 359, 58 N.W.2d 101 (1953).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.